OPINION
PER CURIAM.
This action stems from workplace harassment experienced by a state employee over a number of years. The state employee, Plaintiff-Appellant Tracey Lampley (“Lampley”), argues that under the totality of the circumstances standard the sexual harassment constitutes a hostile work environment under Title VII, and that her action is not barred by the two-year statute of limitations period on 42 U.S.C. § 1983 actions, or the 300-day statute of limitations period for Title VII actions after an EEOC complaint is filed. 42 U.S.C. § 2000e-5(e)(l). Finding that Lampley did not identify a single act of sexual harassment within the statutory period that could serve as the basis for a continuing violation, the district court dismissed Lampley’s claims as time-barred under both Title VII and § 1983. Lampley now appeals from the district court’s determination on these two points in its grant of Defendants’ summary judgment motion under Fed.R.Civ.P. 56(c).
After careful review of the record in this case, the applicable law, counsels’ briefs and arguments, and the opinion of the district court, we conclude that the district court did not err in finding in favor of Defendants-Appellees. Because the court below thoroughly analyzed Plaintiff-Appellant Lampley’s contentions in its memorandum opinion, we believe that the issuance of a full written opinion in this case would be duplicative and serve no useful purpose. Accordingly, based upon the reasoning set out in the opinion below, we AFFIRM the order of the district court.